UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7674



WARREN CHASE,

                                            Plaintiff - Appellant,

          versus


JACK KAVANAUGH, Warden,

                                             Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CA-
98-2265-CCB)


Submitted:   February 11, 1999         Decided:     February 25, 1999


Before ERVIN, NIEMEYER, and TRAXLER, Circuit Judges.


Dismissed in part and affirmed in part by unpublished per curiam
opinion.


Warren Chase, Appellant Pro Se. John Joseph Curran, Jr., Attorney
General, Angela Michelle Eaves, Assistant Attorney General, Balti-
more, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Warren Chase appeals an order denying his motion to amend the

complaint and denying his motion seeking injunctive relief.   Inso-

far as Chase appeals the denial of the motion to amend the com-

plaint, we dismiss the appeal for lack of jurisdiction because the

order is not appealable. This court may exercise jurisdiction only

over final orders, 28 U.S.C. § 1291 (1994), and certain inter-

locutory and collateral orders, 28 U.S.C. § 1292 (1994); Fed. R.

Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541

(1949).   An order denying a motion to amend the complaint is

neither a final order nor an appealable interlocutory or collateral

order.

     Insofar as Chase appeals the denial of injunctive relief, we

have reviewed the record and the district court’s order and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.     See Chase v. Kavanaugh, CA-98-2265-CCB (D. Md.

Oct. 30, 1998).*

     We deny Chase’s motion for a temporary restraining order.   We

dismiss the appeal in part and affirm in part.    We dispense with



     *
       Although the district court’s order is marked as “filed” on
October 29, 1998, the district court’s records show that it was
entered on the docket sheet on October 30, 1998. Pursuant to Rules
58 and 79(a) of the Federal Rules of Civil Procedure, it is the
date that the order was entered on the docket sheet that we take as
the effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                  2
oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                              DISMISSED IN PART, AFFIRMED IN PART




                                  3